DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCT/CN2019/087834, filed 05/21/2019, claiming priority to provisional application 62/674,180, filed 05/21/2018.  As the claimed invention does not find basis in the provisional application (for example, because one of the limitations of the independent claims, blaOXA-1, is not disclosed), the effective filing date of the claimed invention (for purposes of comparing it to the prior art) is 05/21/2019.  The International Search Report and Written Opinion issued in the PCT application have been received and reviewed.
Claim Objections
Claims 2, 4, 9, and 11 are each objected to because of the following informalities:  the claims recite “wherein the plurality....further comprising” where they should recite, e.g., “wherein the plurality....further comprises”.  Appropriate correction of the grammatical error is required.
Claims 6 and 13 are each objected to because of the following informalities:  the claims recite the “detection device of claim ___, the universal gene for NTS is stdA”, where they should recite the “detection device of claim ___, wherein the universal gene for NTS is stdA”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 9, and 11 are indefinite over the recitation of the language “selected from the group consisting of a blaCMY-2 gene,........a blaTEM-227 gene or their gene products and a combination thereof”.  First, this language is confusing with regard to what is encompassed by the last recited item, or the last two or more recited items, of the grouping of the claims, which is dependent upon what is meant and encompassed by “their gene products and a combination thereof”.  The claim literally appears to recite a final alternative of “their gene products and a combination thereof” as a single item (based on the current grammar of the claims); however, at least some skilled artisans might reasonable also interpret the language as encompassing each of the recited gene products as alternatives, as well as any “combinations”, given that the recitation of multiple “gene products” appears to require “a combination thereof”.  Clarification is therefore required with regard to what alternatives are encompassed by the claims, to ensure that the boundaries of the claims are clear.  
Claims 8-13 are indefinite over the recitation of a “detection device”, as it is unclear whether these claims are referring to a product or a method/technique.  The claims recite a “detection device” that comprises steps (such as “detecting, in the sample, the presence of....”), suggesting that the term “device” in the context of the claims refers to a procedure or technique (see 1a(1) of the Merriam-Webster definition cited herein).  It is noted that the term “device” also typically encompasses products (such as a piece of equipment, consistent with 1f of the Merriam-Webster definition); however, while the specification makes a single reference to an example of a detection device that “may comprise materials that could be used to determine the presence of the plurality of genes or gene products disclosed herein”, this single reference of one example of a “detection device” is insufficient to provide clarity regarding what is meant by this term in the claims (particular given that the language of the claims clearly indicates actions/method steps rather than any features of a product/physical device/apparatus).  As there are different reasonable interpretations of the claim language having different meanings and boundaries, further clarification is required.  (It is further noted that although claims 8-13 based on at least one reasonable interpretation encompass methods, those claims at present are not duplicates of claims 1-6, given the recitation of the “wherein” clause at the end of independent claim 1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudirkiene et al (Frontiers in Microbiology 9:1010 [17 May 2018]; cited herein), as evidenced by Dione et al (PLoS Negl Trop Dis 5(5):e1148 [May 2011]; cited herein).
Kudirkiene et al disclose the use of multiple methods, including various genomic analysis techniques, whole genome sequencing, and pulsed-field gel electrophoresis (PFGE), in characterizing antibiotic resistance genes in a group of Salmonella enterica isolates obtained from a previous study of human salmonellosis in Ghana (see entire reference, particularly the Abstract, and pages 2-3 regarding strain collection, techniques employed, and isolate characteristics [Table 1]).  Among the isolates analyzed by Kudirkiene et al is S. Poona strain 323 (the last listed strain in Table 1); as evidenced by the teachings of Dione et al, it is a property of S. Poona that it is considered a non-typhoidal Salmonella (NTS) serovar, such that S. Poona meets the requirement of the claims for NTS (see entire Dione et al reference, in particular the Abstract).
Kudirkiene et al disclose detection, via both sequencing and PFGE, of a combination of resistance genes in S. Poona serovar 323 that includes blaTEM-1b and blaOXA-1; see the above noted entry in Table 1, as well as the disclosure of sequencing at page 2, right column, and of PFGE at page 3, right column; see also the description of PFGE results at page 7, and the image of Figure 6 (showing S. Poona 323 in lane 23).  Kudirkiene et al further teach that S. Poona 323 exhibits ampicillin resistance; again see Table 1, such that Kudirkiene et al achieve what is required by the preamble and “wherein” clause of the claims (which do not require any further manipulations/actions).  Kudirkiene et al thus anticipate claims 1 and 8.  To the extent that claim 8 is drawn to a product type of “device” rather than a technique, it is noted that the pulsed-field gel shown by Kudirkiene et al is a type of material/product that achieves detection of an ampicillin-resistant NTS, and which comprises a gene combination meeting the requirements of the claims, such that this potential alternative claim interpretation is also anticipated by Kudirkiene et al.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kudirkiene et al (Frontiers in Microbiology 9:1010 [17 May 2018]; cited herein) in view of Qiao et al (Int. J. Food Microbiol.  248:72-81 [Feb 2017]; cited herein), as evidenced by Dione et al (PLoS Negl Trop Dis 5(5):e1148 [May 2011]; cited herein).
Kudirkiene et al disclose the use of multiple methods, including various genomic analysis techniques, whole genome sequencing, and pulsed-field gel electrophoresis (PFGE), in characterizing antibiotic resistance genes in a group of Salmonella enterica isolates obtained from a previous study of human salmonellosis in Ghana (see entire reference, particularly the Abstract, and pages 2-3 regarding strain collection, techniques employed, and isolate characteristics [Table 1]).  Among the isolates analyzed by Kudirkiene et al is S. Poona strain 323 (the last listed strain in Table 1); as evidenced by the teachings of Dione et al, it is a property of S. Poona that it is considered a non-typhoidal Salmonella (NTS) serovar, such that S. Poona meets the requirement of the claims for NTS (see entire Dione et al reference, in particular the Abstract).
Kudirkiene et al disclose detection, via both sequencing and PFGE, of a combination of resistance genes in S. Poona serovar 323 that includes blaTEM-1b and blaOXA-1; see the above noted entry in Table 1, as well as the disclosure of sequencing at page 2, right column, and of PFGE at page 3, right column; see also the description of PFGE results at page 7, and the image of Figure 6 (showing S. Poona 323 in lane 23).  Kudirkiene et al further teach that S. Poona 323 exhibits ampicillin resistance; again see Table 1, such that Kudirkiene et al achieve what is required by the preamble and “wherein” clause of the claims (which do not require any further manipulations/actions). 
While Kudirkiene et al also teach detecting a further beta lactamase (blaCTX-M-15) in S. Poona 323, as well as several other antibiotic resistance genes in the group of S. enterica isolates analyzed in their studies (again see Table 1), Kudirkiene et al do not disclose detecting the further gene blaCARB-2 (a.k.a. blaPSE-1) (see claims 3 and 10), or any of the other specific alternative genes of claims 2, 4, 9, and 11.
Qiao et al, like Kudirkiene et al, teach characterizing antibiotic resistance genes, including extended spectrum beta-lactamases, in Salmonella associated with NTS (in this case, in Salmonella associated specifically with foodborne infections)(see entire reference).  Qiao et al teach methods comprising detecting all of blaTEM-1b, blaOXA-1, blaPSE-1, and blaCMY-2, i.e., genes meeting all of the requirements of claims 2-4 and 9-11 (see, e.g., Table 4, as well as the Results on page 75, section 3.1).  Qiao et al teach that such genes may be analyzed via PFGE and PCR screening (via amplification and sequencing); see page 73, right column, page 74, right column bridging to page 75, left column.  Qiao et al teach that such Salmonella are “considered a serious concern to public health worldwide” (page 72), with many such bacteria carrying multiple resistance genes (including combinations of multiple beta lactamase genes) (see Results at page 75).
In view of the teachings of Kudirkiene et al and Qiao et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performing testing of NTS Salmonella isolates of exhibiting any antibiotic resistance profile for any and all of the beta lactamase genes taught by Kudirkiene et al and Qiao et al, via any of the techniques taught by Kudirkiene et al and Qiao et al (including whole genome sequencing and/or PFGE and/or targeted PCR and sequencing), and thereby to have performed methods meeting the requirements of the claims.  An ordinary artisan would have been motivated to have made such a modification for the benefit of accurately characterizing any such isolate regarding its antibiotic resistance profile, as taught by both Kudirkiene et al and Qiao et al, particularly given the teaching of Qiao et al regarding the serious health concerns associated with Salmonella carrying extended spectrum beta lactamases.  With regard to the potential alternative embodiment of claims 9-11 as a product involved in such detection, it is noted that materials suggested by Kudirkiene et al and Qiao et al, such as pulsed-field gels comprising bacterial materials, and primers for use in amplification and sequencing, constitutes types of physical devices for use in methods as specified in the claims.
Claim(s) 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kudirkiene et al in view of Qiao et al, as evidenced by Dione et al, as applied to claims 2-4 and 9-11, above, and further in view of Chuang et al (Journal of Food Protection 71:1108 [2008]; cited herein).  
The teachings of Kudirkiene et al in view of Qiao et al, as evidenced by Dione et al, are set forth above.  While Qiao et al teach, for example, that some virulence genes were found to be widely prevalent (greater than 90%) in the group of Salmonella samples they tested (see page 76, top of left column, regarding marT and steB), neither Kudirkiene et al nor Qiao et al teach testing for a “universal gene” such as stdA (the preferred embodiment of a universal gene as set forth in claims 6 and 13).
Chuang et al teach that PCR amplification of the stdA gene is a “quick and sensitive tool for detecting S. enterica, which is an important cause of foodborne illness” (see the Abstract), and disclose that such a PCR assay may be used to differentiate between Salmonella and many non-Salmonella bacteria (see page 1110, including Table 2).  
In view of the teachings of Chuang et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the stdA targeting detection method of Chuang et al into the methods suggested by Kudirkiene et al and Qiao et al.  An ordinary artisan would have motivated to have made such a modification simply for the benefit of confirming the presence of Salmonella in a “quick and sensitive” manner, and further to differentiate antibiotic resistant Salmonella containing the resistance genes targeted by the testing of Kudirkiene et al and Qiao et al from other types of antibiotic resistant bacteria (such as other bacterial sources of foodborne illness).
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kudirkiene et al in view of Qiao et al, as evidenced by Dione et al, as applied to claims 2-4 and 9-11, above, and further in view of Dione et al.
The teachings of Kudirkiene et al in view of Qiao et al, as evidenced by Dione et al, are set forth above.  While Kudirkiene et al in view of Qiao et al establish that NTS characterized by antibiotic resistance is a foodborne illness of serious concern, neither Kudirkiene et al nor Qiao et al teach testing for such NTS in a sample meeting the requirements of claim 7.
Dione et al disclose analyzing NTS obtained from fecal samples of children suffering from salmonellosis via antimicrobial susceptibility testing as well as via PCR amplification and sequencing of multiple genes (see entire reference, particularly page 2, right column-page 3, left column).  
	In view of the teachings of Dione et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the methods suggested by Kudirkiene et al and Qiao et al on fecal samples obtained from subjects suffering from NTS.  An ordinary artisan would have been motivated to have made such a modification for the benefit of characterize the antibiotic resistance profile of the NTS infecting the subject, for the additional advantage of more appropriately treating the subject’s infection with an appropriate antibiotic therapy.  Further, in view of Dione et al’s disclosure of the successful performance of PCR amplification and sequencing on their samples, an ordinary artisan would have had a reasonable expectation of success in performing such methods.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more; it is noted that this rejection applies to claims 8-13 to the extent those claims are directed to a technique/method (with the alternative embodiment of a product being addressed below). 
Independent claim 1 recites a method “for determining whether a sample contains an ampicillin-resistant (AMP-R) non-typhoidal Salmonella (NTS)”, which method comprises a broadly recited step of “detecting” the presence of a gene combination in a sample, “wherein the presence of said combination indicates the sample contains AMP-R NTS”.  This focus of the claim is simply thinking about what is indicated by the results of the “detecting” and forming a conclusion therefrom, which may be performed entirely in the human mind, and is therefore an abstract idea.  Independent claim 8 is directed to a detection “device” (in the instant rejection interpreted as a technique/procedure) recited as “determining whether a sample contains an AMP-R NTS”, which recites a step identical to that of claim 1.  Again, the “determining” is equivalent to mental interpretation of the results of the active “detecting”, such that the claim is also directed to an abstract idea (as such an action may be accomplished entirely in the human mind).  This judicial exception is not integrated into a practical application because the broadly recited active “detecting” of the claims is a data gathering step required to use the recited judicial exception (JE), which step does not add a meaningful limitation to the method as it is a type of insignificant extrasolution activity (rather than any kind of application of the JE).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the broadly recited “detecting” encompasses activities such as the performance of pulsed-field gel electrophoresis, PCR, sequencing, etc., in a manner that was well-known, routine and conventional in the art as of the effective filing date of the claimed invention (as is readily apparent from the prior art rejections set forth above; see, e.g., Kudirkiene et al and Qiao et al).  Dependent claims 2-4 and 9-11 simply recite further genes that may be employed for routine data gathering; no practical application of any kind is added by this claims, and the types of activities embraced by them again constitute well-understood, routine and conventional activity.  Claims 5-6 and 12-13 also recite routine data gathering steps, as is evidenced by the teachings of Chuang et al, and dependent claim 7 recites well-known sample types in which Salmonella are naturally found in an infected individual (such that nothing more is added other than a source for the routine gathering of data/information).  Accordingly, none of claims 1-13 is presently directed to patent eligible subject matter. 
Claims 8-13 also are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon/law of nature without significantly more; this rejection applies to the claims to the extent that they are drawn to a product-type “device” comprising materials usable in the “detecting” of the claims. The claim(s) recite(s) a “detecting device determining whether a sample contains an AMP-R NTS, comprising” a broadly recited “detecting” step.  To the extent these claims may be intended to recite, e.g., a product including the genes recited in the claims, these are naturally occurring nucleic acids that do not differ in any way from their naturally occurring counterparts. The requirement for some type of “device” does not render the nucleic acids recited in the claims markedly different from their naturally occurring counterparts, nor does a reference to a generic “device” provide any kind of practical application, as this recitation is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link a product of nature to a particular technological environment.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not clearly require any specific product or material, and further would appear to encompass a naturally occurring nucleic acid incorporated into essentially any kind of product (such that the claims embrace many types of materials that were well understood, routine and conventional as of the effective filing date of the claims).  
Dependent claims 9-11 simply recite further naturally occurring genes, such that the same analysis above applies to these claims.  Claims 12-13 also recite further genes that naturally occur in Salmonella (such that again, the same analysis applies).  None of claims 8-13 is directed to patent eligible subject matter.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bae et al (Int. J. Food Microbiol. 214:12 [July 2015]; cited herein) teach characterizing extended-spectrum beta-lactamase producing NTS in food, including NTS characterized by the presence of blaTEM-1 and blaOXA-1 (see entire reference, particularly Table 3).  Ahmed et al (Journal of Antimicrobial Chemotherapy 55:371 [2005]; cited herein) teaches detecting blaSPE-1 (i.e., blaCARB-2) in S. enterica (and further teaches that it is property of blaSPE-1 that it “confers resistance to ampicillin”) (see entire reference, particularly the Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634